Citation Nr: 0508780	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
June 1976.  He died in August 1998.  The appellant is his 
widow.  

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied her claim for 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim and apprised of whose responsibility 
- hers or VA's, it was for obtaining the supporting 
evidence, and all relevant evidence necessary for an 
equitable disposition of her appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
August 1998 as a consequence of cardiorespiratory arrest due 
to metastatic colorectal carcinoma; a significant condition 
contributing to death, but unrelated to the underlying cause, 
was acute cholangitis.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  The medical evidence of record indicates the terminal 
cardiorespiratory arrest and metastatic colorectal cancer 
were not initially manifested during service or for many 
years thereafter and are not otherwise shown to be causally 
or etiologically related to the veteran's military service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting her will aid in substantiating her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  The June 1999 rating 
decision appealed, the April 2000 statement of the case, and 
the October 2004 supplemental statement of the case, as well 
as the November 2004 letter to the appellant, notified her of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process her claim.  


And the November 2004 letter, in particular, apprised her of 
the type of information and evidence needed from her to 
support her claim, what she could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's private medical records have been 
obtained.  And, the Board notes that the veteran's service 
medical records and service personnel records are not 
currently of record, despite attempts by the RO to obtain 
those records.  According to correspondence between the RO 
and the National Personnel Records Center (NPRC), the NPRC 
searched for the veteran's service medical records and 
personnel records, but was unable to locate them.    
In addition, the appellant was provided several other 
opportunities to submit additional evidence in support of her 
claim - including following the RO's November 2004 VCAA 
letter.  She also had an additional 90 days to identify 
and/or submit supporting evidence after certification of his 
appeal to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the appellant was provided the 
required VCAA notice in a November 2004 letter.  This letter 
was sent after the initial adjudication of her claim in June 
1999 and after the statement of the case and supplemental 
statement of the case were issued.  So compliance with the 
explicit timing requirements of §5103(a) is impossible 
without the nullification of that initial RO decision.  
No matter, though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the November 2004 VCAA notice was provided 
before the appellant's appeal was certified to the Board for 
adjudication, she already has been fully apprised of this law 
and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Indeed, she even had 
an additional 90 days once her appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the November 2004 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to her claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to her.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).



With respect to the VCAA letter of November 2004, the 
appellant was requested to respond within 60 days, but the 
letter informed her that she had up to one year to submit 
evidence.  And it has not been more than one year since that 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

According to VA laws and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions, which are chronic, per se, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Further, a condition that is proximately due to or the result 
of a service-connected disability shall be service-connected.  
See 38 C.F.R. § 3.310(a).  This includes situations where a 
service-connected disability has chronically aggravated a 
condition that is not service connected.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  But in these instances, compensation 
is only payable for the degree of additional disability due 
to the aggravation.



The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4).



A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of recent amendments to 38 
C.F.R. § 3.309(e), Type-II Diabetes Mellitus was added to the 
list of diseases for which presumptive service connection can 
be established.  The change was effective July 9, 2001.  See 
66 Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).



Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In the widow-appellant's various written statements and 
substantive appeal (VA Form 9, Appeal to the Board), she 
asserted that the veteran's colorectal cancer was due to his 
exposure to Agent Orange while stationed in Vietnam, and as 
such, his death should be service connected.  In the 
alternative, she contends that, although his cancer was first 
detected in his colon, it may have originated in his lungs, 
and thus, is presumptively due to his Agent Orange exposure 
in Vietnam.

The veteran had active military service from June 1972 to 
June 1976.  According to his death certificate, he died in 
August 1998 due to cardiorespiratory arrest as a consequence 
of metastatic colorectal carcinoma.  Another significant 
condition contributing to his death, but not resulting in the 
underlying causes of his death, was acute cholangitis.  

The veteran's DD Form 214 (Report of Separation from Active 
Duty) states that he had 3 years, 7 months, and 5 days of 
foreign and/or sea service.  He received the National Defense 
Service Medal, the Navy Combat Action Ribbon, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  The DD Form 
214 also states that he served in Indochina or Korea.  Thus, 
the Board concedes he had combat against enemy forces in 
Vietnam.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  The Board 
also concedes that he was exposed to Agent Orange while in 
Vietnam.  Nevertheless, during his lifetime, service 
connection was not established for any disabilities.

Private medical records from Alice Hyde Memorial Hospital, 
dated in July 1996, indicate the veteran underwent an 
exploratory laparotomy with anterior resection with end-to-
end anastomosis, enterolysis, liver biopsy, and biopsy of a 
retroperitoneal mass.  The diagnosis was metastatic 
adenocarcinoma.  According to an associated consultation 
note, he had developed prostatitis approximately a year and a 
half earlier, and, within the previous 2 months, also had 
developed significant low back pain with suprapubic 
discomfort.  Testing revealed a bilateral urethral 
obstruction and retroperitoneal mass.  A family history of 
colon cancer in his mother was noted, although he had a 
normal screening colonoscopy 3 years earlier.  The pathology 
report from his biopsy showed that his lymph nodes and liver 
revealed metastatic adenocarcinoma consistent with colonic 
origin.  The assessment was Stage D colon cancer.

An October 1997 letter from A. Bhagat, M.D., states the 
veteran had cancer of the colon with a metastasis to the lung 
and liver, which was treated with chemotherapy.

A subsequent letter from Dr. Bhagat, dated in January 1998, 
confirms the veteran was diagnosed with colon cancer in July 
1996, with metastasis to the liver and lungs.  Dr. Bhagat 
opined that it was possible that, at the initial stage of 
diagnosis, the veteran could have had a micro-metastasis into 
the lungs and liver, but that it would not have been visible 
on an x-ray until the metastases were of a sufficient size.  
Dr. Bhagat further opined that, when the veteran was first 
diagnosed with colon cancer, he may have had a metastasis in 
the lungs, which was too small to be seen at that time.  He 
also noted that the metastases were currently visible and 
that the veteran was treated with chemotherapy.



For the reasons that follow, the Board finds that the 
preponderance of evidence is against the claim for service 
connection for the cause of the veteran's death.  Despite his 
appellant-widow's contentions to the contrary, there is no 
persuasive medical nexus evidence of record indicating that 
the cardiopulmonary arrest due to metastatic colorectal 
cancer that caused his death was in any way related to his 
service in the military, including to his exposure to Agent 
Orange while in Vietnam.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312.  
As already indicated, while the Board acknowledges that he 
served commendably in Vietnam and, in that capacity, had 
combat against enemy forces and was exposed to Agent Orange, 
there is no objective clinical indication that he had a 
presumptive disease associated with such exposure.  In this 
regard, the Board notes that he did not have a respiratory 
cancer or other disease listed at 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, there is no 
medical evidence of a nexus otherwise linking his fatal 
colorectal cancer to his service in the military.  

The medical evidence of record indicates the veteran's 
terminal colorectal cancer was first manifested many years 
after his service in the military ended.  And the physician 
who prepared and signed the veteran's death certificate did 
not initially indicate that his service in Vietnam and/or 
Agent Orange exposure was either a direct cause or 
contributing condition in the development of his ultimately 
fatal cardiorespiratory arrest and colon cancer, much less a 
substantial or material factor in this unfortunate 
occurrence.  More significantly, Dr. Bhagat, who in 
October 1997 and January 1998 commented on the merits of this 
case, opined that the veteran's metastasis to the liver and 
lung may not have been detectable at an earlier point 
following his diagnosis due to the size of the metastasis, 
but did not dispute the fact that his cancer, as shown in the 
July 1996 pathology reports, originated in his colon.  



So while the Board does not doubt the sincerity of the widow-
appellant's belief that the veteran's death was somehow 
aggravated or caused by his service in Vietnam, there is 
simply no persuasive medical evidence of record supporting 
this allegation.  And as a layperson, she simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


